Exhibit 10.5

TRANSITION SERVICES AGREEMENT

TRANSITION SERVICES AGREEMENT (the “Agreement”) dated as of February 4, 2020,
between Reynolds Group Holdings Inc., a Delaware corporation (“RGHI”), and
Reynolds Consumer Products Inc., a Delaware corporation, (the “Company” or
“RCP”). Each Party or any of its Affiliates providing services hereunder shall
be a “Provider,” and each Party or any of its Affiliates receiving services
hereunder shall be a “Recipient.”

PRELIMINARY STATEMENT

A. Prior to the Commencement Date, RGHI and the Company were wholly owned
subsidiaries of Reynolds Group Holdings Limited, a company organized under the
laws of New Zealand (“RGHL”). Effective February 4, 2020 (the “Commencement
Date”), RCP is undertaking an initial public offering of shares of common stock
and thereafter the Company will no longer be a subsidiary of RGHL.

B. In order to facilitate the separation of the Company and its Affiliates from
RGHI and its Affiliates, (i) RGHI will provide, or cause its Affiliates to
provide, certain services to the Company and its Affiliates, and (ii) the
Company will provide, or cause its Affiliates to provide, certain services to
RGHI and its Affiliates, all on the terms and conditions set forth herein.

NOW, THEREFORE, the Parties agree as follows:

ARTICLE I

DEFINITIONS

Section 1.1 Definitions. The following terms shall have the respective meanings
set forth below throughout this Agreement:

“Affiliate” means, with respect to any person, any other person who directly or
indirectly, through one or more intermediaries, controls, is controlled by, or
is under common control with, such person. The term “control” means the
possession, directly or indirectly, of the power to direct or cause the
direction of the management and policies of a person, whether through the
ownership of voting securities, by contract or otherwise, and the terms
“controlled” and “controlling” have meanings correlative thereto. For the
avoidance of doubt, for the purposes of this Agreement and all exhibits thereto,
the term Affiliate shall not apply to the relationship between RGHI or RGHL or
either of their respective Affiliates on the one hand and RCP and its direct and
indirect subsidiaries on the other hand.

“Applicable Rate” means the average of the daily “prime rate” (expressed rate
per annum) published in The Wall Street Journal for each of the days in the
applicable period, plus two percent (2%).

“Business” means the manufacture and sale of consumer products including cooking
products, waste & storage products, and tableware by the Company and activities
ancillary thereto.



--------------------------------------------------------------------------------

“Business Day” means any day that is not (a) a Saturday, (b) a Sunday, or
(c) any other day on which commercial banks are authorized or required by law to
be closed in the City of New York.

“Change” has the meaning set forth in Section 3.1(c).

“Commencement Date” has the meaning set forth in the preamble.

“Confidential Information” means any information of a Party, its Affiliates,
members, licensors, consultants, service providers, advisors or agents that is
confidential or proprietary, however recorded or preserved, whether written or
oral. Confidential Information includes trade secrets, pricing data, employee
information, customer information, cost information, supplier information,
financial and tax matters, third-party contract terms, inventions, know-how,
processes, methods, models, technical information, schedules, code, ideas,
concepts, data, software and business plans (regardless of whether such
information is identified as confidential).

“Dispute Negotiations” has the meaning set forth in Section 3.3(b).

“Fees” has the meaning set forth in Section 5.1.

“Force Majeure Event” has the meaning set forth in Section 10.1.

“Governmental Authority” means governmental or quasi-governmental entity of any
nature (including any governmental agency, branch, department, official, or
entity and any court or other tribunal) or (iii) body exercising, or entitled to
exercise any administrative, executive, judicial, legislative, police,
regulatory or taxing authority or power of any nature, including any arbitral
tribunal.

“Indemnified Parties” has the meaning set forth in Section 9.1.

“Indemnifying Party” has the meaning set forth in Section 9.1.

“Law” means a law, statute, order, ordinance, rule, regulation, judgment,
injunction, order, or decree.

“Litigation” means any action, cease and desist letter, demand, suit,
arbitration proceeding, administrative or regulatory proceeding, citation,
summons or subpoena of any nature, civil, criminal, regulatory or otherwise, in
law or in equity.

“Losses” means any and all damages, liabilities, losses, obligations, claims of
any kind, interest and expenses (including reasonable fees and expenses of
attorneys).

“Migration Plan” has the meaning set forth in Section 2.1(c).

“Migration Services” has the meaning set forth in Section 2.1(c).



--------------------------------------------------------------------------------

“Multi-party Contract” means a contract with a customer or supplier pursuant to
which both RCP and RGHI or any of its Affiliates provides a benefit to or
receives a benefit from a third party.

“Party” means RGHI or Company, as applicable (collectively, the “Parties”).

“Personnel” means, with respect to any Party, (i) the employees, officers and
directors of such Party or its Affiliates or (ii) agents, accountants,
attorneys, independent contractors and other third parties engaged by such Party
or its Affiliates.

“Provider” has the meaning set forth in the preamble.

“RCP Names” means the registered and unregistered trademarks and corporate names
used by RCP, RGHI and its respective Affiliates immediately prior to the
Commencement Date which include the word “Reynolds” and any derivatives thereof.

“Recipient” has the meaning set forth in the preamble

“Reverse Transition Services” has the meaning set forth in Section 2.1(b).

“RGHI Letters of Credit” means all letters of credit, performance bonds or other
surety agreements that RGHL or RGHI or its Affiliates have in place with respect
to the Company.

“RGHI Guarantees” means all guarantees extended by RGHI or RGHL or its
Affiliates on behalf of the Company.

“Sale and Services Taxes” has the meaning set forth in Section 5.5.

“Security Incident” has the meaning set forth in Section 4.1.

“Security Regulations” means a Party’s and its Affiliates’ system security
policies, procedures and requirements, as amended from time to time.

“Service Coordinator” has the meaning set forth in Section 3.3(a).

“Service Standard” has the meaning set forth in Section 3.1(a).

“Services” means the Transition Services and the Reverse Transition Services,
unless the context requires otherwise.

“Systems” has the meaning set forth in Section 3.5.

“Tax” means any federal, state, local or foreign income, alternative, minimum,
accumulated earnings, personal holding company, franchise, capital stock,
profits, windfall profits, gross receipts, sales, use, value added, transfer,
registration, stamp, premium, excise, customs duties, severance, environmental
(including taxes under section 59A of the Code), real property, personal
property, ad valorem, occupancy, license, occupation, employment, payroll,
social security, disability, unemployment, workers’ compensation, withholding,
estimated or other similar tax, duty, fee, assessment or other governmental
charge or deficiencies thereof (including all interest and penalties thereon and
additions thereto).



--------------------------------------------------------------------------------

“Terminating Party” has the meaning set forth in Section 6.3.

“Term” has the meaning set forth in Section 6.1.

“Termination Date” has the meaning set forth in Section 6.1.

“Transition Services” has the meaning set forth in Section 2.1(a).

“TSA Records” has the meaning set forth in Section 7.1(a).

ARTICLE II

SERVICES AND INTERNAL CONTROLS

Section 2.1 Services.

(a) During the applicable Term of any Service, and in accordance with the terms
and conditions of this Agreement, RGHI shall provide, or shall cause its
Affiliates or, subject to Section 2.2, third parties to provide, to the Company
or one or more of its Affiliates (in connection with the conduct of the
Business) the services described on Exhibit A hereto (the “Transition
Services”). Notwithstanding the content of Exhibit A, RGHI agrees to consider in
good faith any reasonable request by the Company for access to any additional
service that is necessary for the operation of the Business, at fees to be
agreed upon after good faith negotiation between the parties. RGHI will not be
in in breach of this Agreement if RGHI declines to provide a requested
additional service for any good faith reason, including the failure of the
Parties to agree to the scope, term, and fee for the additional service. Any
such additional services so provided by RGHI shall constitute Services hereunder
and be subject in all respects to the provisions of this Agreement as if fully
set forth on Exhibit A as of the date hereof.

(b) During the applicable Term of any Service, and in accordance with the terms
and conditions of this Agreement, Company shall provide, or shall cause its
Affiliates or, subject to Section 2.2, third parties to provide, to RGHI or one
or more of its Affiliates, the services described on Exhibit B hereto (the
“Reverse Transition Services”).

(c) In addition to the Services described on Exhibit A hereto, RGHI shall, and
shall cause its Affiliates to undertake the segregation and extraction required
to separate the IT systems, data, records and processes of the Company, or
thereafter created in the conduct of the Business from RGHI’s IT environment or
infrastructure, and migrate them to RCP’s, or any of its Affiliates’, IT
environment or infrastructure (collectively, the “Migration Services”). For the
avoidance of doubt, Migration Services apply to services only and do not include
the acquisition or supply of any hardware, software, license (except where RGHI,
at the request of RCP, acquires such hardware, software, or license at RCP’s
cost), or ongoing operational support service for the operating environment(s)
(except as otherwise contemplated by Exhibit A). The costs of such Migration
Services



--------------------------------------------------------------------------------

shall be paid by RCP, including any out-of-pocket costs incurred by RGHI or its
Affiliates in connection with such Migration Services and for the time spent by
RGHI, its Affiliates or their Personnel, as applicable, in providing such
Migration Services. RGHI will also provide to RCP any available reasonable
documentation around the systems implementation, configuration documents,
process maps, or any other documentation related to the systems that are part of
the separation. RGHI and RCP shall work together in good faith to develop a
detailed plan for migrating RCP’s IT systems, data, records and processes to its
IT environment or infrastructure (the “Migration Plan”).

Section 2.2 Performance by Affiliates or Subcontractors. Either Party may, in
its sole discretion, engage, or cause one of their Affiliates to engage, one or
more parties (including other third parties or Affiliates) to provide some or
all of the Services; provided, (i) such Party is using such Affiliate or third
party to perform the same Services for itself and its Affiliates (to the extent
applicable), (ii) such arrangement would not increase the cost to Recipient for
such Services, and (iii) if such third party is not already engaged with respect
to such Service as of the date hereof, Provider shall obtain the prior written
consent of Recipient (not to be unreasonably withheld). Provider shall (x) be
responsible for the performance or non-performance of any such parties and
(y) in all cases remain responsible for ensuring that obligations with respect
to the standards of Services set forth in Article III of this Agreement are
satisfied with respect to any Services provided by such Affiliate or third
party.

Section 2.3 Scope of Services. Other than as expressly set forth on Exhibit A,
Section 2.1, Exhibit B, or as agreed by the Parties in writing, in no event
shall Provider be obligated to provide any Service to the Recipient for any
purpose other than to facilitate, on a transitional basis, the Recipient’s
ability to conduct business as conducted immediately preceding the date hereof.

Section 2.4 Internal Controls and Procedures. In addition to the requirements of
Article III and Article VII herein, with respect to the Services provided by
RGHI and its Affiliates providing Services hereunder, certain of the Services
may involve processes that directly or indirectly support financial information
that the Company includes within its consolidated financial reports. The Company
has an obligation to ensure that it has internal controls over financial
reporting that comply with the Sarbanes-Oxley Act of 2002 and must also ensure
that its external auditors can complete their necessary evaluation of the
Company’s internal controls over financial reporting in accordance with auditing
standards issued by the U.S. Public Company Accounting Oversight Board. The
Company and RGHI and such Affiliates shall use reasonable commercial efforts to
agree (i) what key controls over financial reporting will be performed by RGHI
and such Affiliates within the processes that directly or indirectly support
financial information that the Company includes within its consolidated
financial reports; (ii) the frequency as to the performance of the agreed key
controls; and (iii) the form of documentation required to evidence the effective
performance of the agreed key controls. RGHI and such Affiliates will perform
the agreed key controls and evidence such performance in the agreed format.
Company shall have the right, in a manner to avoid unreasonable interruption to
RGHI’s or its Affiliates’ business, to (1) evaluate the effectiveness of the key
controls; and (2) upon at least thirty (30) days’ written notice to RGHI,
perform (through its external auditor) audit procedures over RGHI’s internal
controls and procedures for the Services provided under this Agreement; provided
that such right to audit shall exist solely to the extent reasonably required by
Company’s external auditors to ensure Company’s compliance with the
Sarbanes-Oxley Act of 2002. Company shall pay or reimburse all of RGHI’s
expenses and costs arising from such audit. The performance of the agreed key
controls, preparation of documentation, providing access to the Company or its
delegate and the Company’s auditors will be billed at the agreed rates as set
forth on Exhibit A.



--------------------------------------------------------------------------------

ARTICLE III

SERVICE LEVELS; SERVICE COORDINATORS; TSA COMMITTEE

Section 3.1 Quality of Services.

(a) Provider shall perform the Services (i) at a level of quality substantially
similar in all material respects to that at which such Services were performed
or enjoyed during the twelve (12) month period prior to the date hereof and
(ii) in accordance with applicable Law (collectively, (i) and (ii), the “Service
Standard”). Subject to Section 3.1(c), internal controls of Provider and its
Affiliates with respect to the Service Standard shall remain materially the same
in effect throughout the term of this Agreement. Each Party acknowledges that
the other Party and their Affiliates are not professional service providers of
the Services.

(b) In the event of any material failure of a Provider to perform the Services,
as applicable, in accordance with the Service Standards, Recipient shall provide
Provider with written notice of such material failure, and Provider will use
commercially reasonable efforts to remedy such failure as soon as reasonably
possible and in the same manner that Provider would remedy such a failure for
their other businesses undergoing such a material failure.

(c) A Provider may, from time to time: (i) reasonably supplement, modify,
upgrade, substitute or otherwise alter (“Change”) any Service in a manner
consistent with Changes made with respect to similar services provided by
Provider on their own behalf or to their Affiliates, including taking any
physical or information security measures with respect to such Service, in a
manner that does not (x) adversely affect in any material respect the quality or
availability of such Service or (y) materially increase the fees payable in
connection with such Changed Service; provided that to the extent that any such
Change is reasonably likely to modify, substitute or otherwise alter the receipt
or use of such Service, Provider shall provide Recipient with reasonable advance
written notice of the implementation of the Change to the extent practicable
under the circumstances; provided, further, that the Service Standard shall
continue to apply to such Service following any Change. If a Change is required
by applicable Law or is in response to a threatened Security Incident, Provider
may make any and all changes to the Service necessary to comply with applicable
Law and any changes thereto or to respond to such threatened Security Incident
in a manner consistent with responses made by Provider on its own behalf or in
respect of their Affiliates; provided that Provider shall provide Recipient such
reasonable advance written notice of the implementation of any such Change as
may be practicable under the circumstances; and (ii) with reasonable advance
written notice to Recipient, temporarily suspend the provision of a Service as
necessary to conduct Systems maintenance or patching without such suspension
constituting a breach of the Service Standard.



--------------------------------------------------------------------------------

(d) A Provider need not provide any Service if it is not permitted to do so by
applicable Law. To the extent that any Service is not permitted pursuant to
applicable Law, the Parties will cooperate in good faith to enter into
arrangements reasonably acceptable to each of the Parties under which the
Recipient would obtain the benefit of such Service to the same extent (or as
nearly as practicable) as if such Service were permitted by applicable Law.

Section 3.2 Policies. Each Party shall, and shall cause any of its Affiliates or
third parties providing or receiving Services (as the case may be) to, follow
the reasonable policies, procedures and practices of the other Party and its
Affiliates applicable to the Services that are known or made known to such
Party. A failure of a Recipient to act in accordance with this Section 3.2 that
prevents a Provider from providing a Service hereunder shall, upon reasonable
advance written notice to the Recipient (where practicable), relieves Provider
of its obligations under the Service until such time as the failure has been
cured.

Section 3.3 Service Coordinators and Dispute Resolution.

(a) RGHI and Company shall each nominate a representative to act as the primary
contact person with respect to the performance of the Services (each, a “Service
Coordinator”). Unless otherwise agreed upon by the Parties, the Parties shall
direct all initial communications relating to this Agreement and the Services to
the Service Coordinators. The initial Service Coordinators for RGHI and Company,
including their contact information, are set forth on Exhibit C. Either Party
may replace its Service Coordinator at any time by providing notice and contact
information for the newly designated Service Coordinator in accordance with
Section 10.5. The Service Coordinators shall oversee the implementation and
ongoing operation of this Agreement. The Parties shall ensure that their
respective Service Coordinators shall meet in person or telephonically at such
times as are reasonably requested by RGHI or Company to review and discuss the
status of, and any issues arising in connection with, the Services or this
Agreement.

(b) In the event a dispute arises between the Parties under this Agreement,
telephonic negotiations shall be conducted between the Parties’ respective
Service Coordinators within ten (10) days following a written request from any
Party (“Dispute Negotiations”). If the Service Coordinators are unable to
resolve the dispute within ten (10) days after the Parties have commenced
Dispute Negotiations, then either RGHI or the Company, by written request to the
other Party, may request that such dispute be referred for resolution to the
respective presidents (or similar position) of the divisions implicated by the
matter for the Parties, or more senior executive of a Party if such Party so
designates, which presidents (or other executives) will have fifteen (15) days
to resolve such dispute. If the presidents of the relevant divisions (or other
executives) for each Party do not agree to a resolution of such dispute within
fifteen (15) days after the reference of the matter to them, or if the dispute
is not otherwise resolved in a friendly manner as set forth in this Section 3.3,
then any unresolved dispute may be resolved pursuant to Section 10.8.



--------------------------------------------------------------------------------

Section 3.4 Limitation of Services Provided. Except to the extent required to
meet the Service Standards, in providing the Services, the Parties are not
obligated to: (i) hire any additional employees; (ii) maintain the employment of
any specific employee; (iii) purchase, lease or license any additional equipment
or software; or (iv) make any capital investment to provide or continue
providing the Services. The Parties have no responsibility to verify the
correctness of any information given to them on behalf of the other Party for
the purposes of providing the Services.

Section 3.5 Third Party Licenses and Consents. The Parties will cooperate and
assist each other, and use commercially reasonable efforts, to obtain, or direct
its Affiliates to obtain, any third party consents required under the terms of
any agreement between a Party or any of its Affiliates, on the one hand, and a
third party, on the other hand, in order for a Party or its Affiliates to
provide the Services during the Term. Notwithstanding the foregoing, if the
provision of any Service as contemplated by this Agreement requires the consent,
license or approval of any third party not previously obtained, the Parties
shall use commercially reasonable efforts, to obtain as promptly as possible
after the Commencement Date, any third party consents, permits, licenses and
approvals required under the terms of any third party agreement in order for
Provider to provide the Services hereunder. The cost of obtaining any consent,
permit, license or approval with respect to any Service shall be borne by the
Recipient of the relevant Services. If any such consent, permit, license or
approval is not obtained, the Parties will cooperate in good faith to enter into
reasonably acceptable arrangements under which Recipient would obtain the
benefit of such Service to the same extent (or as nearly as practicable) as if
such consent were obtained (at Recipient’s cost), and each Party will continue
to use commercially reasonable efforts to obtain any such required consent or
amendment. The Parties acknowledge that it may not be practical to try to
anticipate and identify every possible legal, regulatory, and logistical
impediment to the provision of Services hereunder. Accordingly, each Party will
promptly notify the other Party if it reasonably determines that there is a
legal, regulatory, or logistical impediment to the provision of any Service, and
the Parties shall each use commercially reasonable efforts to overcome such
impediments so that the Services may be provided otherwise in accordance with
the terms of this Agreement. All computer systems or software (“Systems”), data,
facilities and other resources owned by a Party, its Affiliates or third parties
used in connection with the provision or receipt of the Services, as applicable,
shall remain the property of such Party, its Affiliates or third parties.

ARTICLE IV

SECURITY; SYSTEMS

Section 4.1 Security Breaches. If any Party discovers (a) any material breach of
the Security Regulations or of the systems used to provide the Services or
(b) any breach or threatened breach of the Security Regulations that involves or
may reasonably be expected to involve unauthorized access, disclosure or use of
the other Party’s or its Affiliates’ Confidential Information (each of (a) and
(b), a “Security Incident”), such Party shall, at the cost of the Party
responsible for the Security Incident, (i) promptly (both orally, if
practicable, and in any event in writing) notify the other Party of the Security
Incident and (ii) reasonably cooperate with the other Party (1) to take
commercially reasonable measures necessary to control and contain the security
of such Confidential Information, (2) to remedy any such Security Incident,
including using commercially reasonable efforts to identify and address any root
causes for such Security Incident, (3) to furnish full details of the Security
Incident to the other Party and keep such other Party advised of all material
measures taken and other developments with respect to such Security Incident,
(4) in any litigation or formal action with third parties or in connection with
any regulatory, investigatory or other action of any Governmental Authority and
(5) in notifying the other Party’s or its Affiliates’ customers and Personnel
and other persons of the Security Incident to the extent reasonably requested by
the other Party.



--------------------------------------------------------------------------------

Section 4.2 Systems Security.

(a) If RGHI, Company, their Affiliates or their respective Personnel receive
access to any of RGHI’s, Company’s, or their respective Affiliates’, as
applicable, Systems in connection with the Services, the accessing Party or its
Personnel, as the case may be, shall comply with all of such other Party’s and
its Affiliates’ reasonable Security Regulations known to such accessing Party or
its Personnel or made known to such accessing Party or its Personnel in writing,
and will not tamper with, compromise or circumvent any security, Security
Regulations or audit measures employed by such other Party or its relevant
Affiliate.

(b) Each Party shall, and shall cause its Affiliates to, as required by
applicable Law, (i) ensure that only those of its Personnel who are specifically
authorized to have access to the Systems of the other Party or its Affiliates
gain such access and (ii) prevent unauthorized access, use, destruction,
alteration or loss of information contained therein, including by notifying its
Personnel regarding the restrictions set forth in this Agreement and
establishing appropriate policies designed to effectively enforce such
restrictions.

(c) Each Party shall, and shall cause their respective Affiliates to, access and
use only those Systems of the other Party and its Affiliates, and only such data
and information within such Systems, to which they have been granted the right
to access and use. Any Party and its Affiliates shall have the right to deny the
Personnel of the other Party or its Affiliates access to such first Party’s or
its Affiliates’ Systems, after prior written notice and consultation with the
other Party, in the event the Party reasonably believes that such Personnel pose
a security concern.

Section 4.3 Viruses. Provider and Recipient shall each use its commercially
reasonable efforts consistent with its past practices to prevent the
introduction or coding of viruses or similar items into the Systems of the other
Party. Without limiting the rights and remedies of any party hereunder, in the
event a virus or similar item is introduced into the Systems of a Party, whether
or not such introduction is attributable to the other Party (including such
other Party’s failure to perform its obligations under this Agreement), the
other Party shall, as soon as practicable, use its commercially reasonable
efforts to assist such Party in reducing the effects of the virus or similar
item, and if the virus or similar item causes a loss of operational efficiency
or loss of data, upon such Party’s request, work as soon as practicable to
contain and remedy the problem and to restore lost data resulting from such
introduction.

Section 4.4 Providers’ Software. Except as authorized by this Agreement or by
Provider’s express written consent, Recipient shall not, and shall cause its
Affiliates not to, copy, modify, reverse engineer, decompile or in any way alter
any software of Provider or any of its Affiliates.



--------------------------------------------------------------------------------

Section 4.5 System Upgrades. No Provider shall be required to purchase, upgrade,
enhance or otherwise modify any Systems used by any Recipient as of the date
hereof in connection with the business of any Party, or to provide any support
or maintenance services for any Systems that have been upgraded, enhanced or
otherwise modified from the Systems that are used in connection with the
business of any Party as of the date hereof.

ARTICLE V

FEES

Section 5.1 Fees. Recipient shall pay Provider (i) the fee for each Service set
forth on Exhibit A or Exhibit B, (ii) Providers’ and their Affiliates’
reasonable and documented out-of-pocket expenses incurred in providing the
Services, including the third-party fees and expenses that are charged to
Recipient or their Affiliates in connection with provision of the Services
(including any fees and expenses charged by subcontractors permitted to provide
the Services under Section 2.2) but excluding payments made to employees of
Provider or any of their Affiliates pursuant to Section 5.2, and (iii) any other
fees as agreed to by the Parties in writing (collectively, the “Fees”).

Section 5.2 Responsibility for Wages and Fees. Any employees of Provider or any
of their Affiliates providing Services to Recipient under this Agreement will
remain employees of Provider or such Affiliate and shall not be deemed to be
employees of Recipient for any purpose. Provider or such Affiliate shall be
solely responsible for the payment and provision of all wages, bonuses and
commissions, employee benefits, including severance and worker’s compensation,
and the withholding and payment of applicable Taxes relating to such employment.

Section 5.3 Invoices. Provider shall submit or cause to be submitted to
Recipient in writing, within 15 days after the end of each month, an invoice
setting forth the Fees for the Services provided to Recipient during such month
in reasonable detail, as applicable, due under such invoice.

Section 5.4 Payment. Recipient shall pay, or cause to be paid, the Fees shown on
an invoice no later than the last business day of the month Recipient received
such invoice unless disputed in accordance with Section 5.7. Any amount not
received from the invoiced Party within such period shall bear interest at the
Applicable Rate, from and including the last date of such period to, but
excluding, the date of payment.

Section 5.5 Sales Tax, Etc. Provider shall be entitled to invoice and collect
from Recipient any additional amounts required for state, local and foreign
sales Tax, value added Tax, goods and services Tax or similar Tax with respect
to the provision of the Services hereunder, as applicable (“Sale and Services
Taxes”). Notwithstanding the previous sentence, if the Recipient is exempt from
liability for such Sale and Services Taxes, it shall provide Provider with a
certificate (or other proof) evidencing an exemption from liability for such
Sale and Services Taxes. Provider shall be responsible for any losses (including
any deficiency, interest and penalties) imposed as a result of a failure to
timely remit such Sale and Services Taxes to the applicable tax authority to the
extent the Recipient timely remits such Sale and Services Taxes to Provider or
Provider’s failure to do so results from Provider’s failure to timely charge or
invoice such Sale and Services Taxes. The Recipient shall be entitled to any
refund of any such Sale and Services Taxes paid in excess of liability as
determined at a later date. Provider shall promptly notify the Recipient of any
deficiency claim or similar notice by a tax authority with respect to Sale and
Services Taxes payable hereunder, and of any pending audit or other proceeding
that could lead to the imposition of Sales and Services Taxes payable hereunder.



--------------------------------------------------------------------------------

Section 5.6 No Offset. Recipient shall not withhold any payments due under this
Agreement in order to offset payments due (or to become due) to Recipient
pursuant to this Agreement unless such withholding is mutually agreed to by the
Parties in writing or is provided for in the final ruling of a court. Any
required adjustment to payments due hereunder will be made as a subsequent
invoice.

Section 5.7 Invoice Disputes. In the event of an invoice dispute, the disputing
Party shall deliver a written statement to the other Party no later than the
date payment is due on the disputed invoice listing all disputed items and
providing a reasonably detailed description of each disputed item. Amounts not
so disputed shall be deemed accepted and shall be paid, notwithstanding disputes
on other items, within the period set forth in Section 5.4. The Parties shall
seek to resolve all such disputes expeditiously and in good faith. Provider
shall continue performing the Services in accordance with this Agreement pending
resolution of any dispute.

Section 5.8 Audit. At the request of Recipient, Provider shall provide to
Recipient and its Affiliates reasonable access to Provider’s applicable
Personnel and records with respect to the amount charged in connection with any
Service so that Recipient may confirm that the pass through costs incurred by
Provider or, to the extent such Service is provided on an hourly basis,
information related to hours worked in connection with such Service, are
commensurate with the amount charged to Recipient for such Service. In the event
that Recipient believes that the amount charged to Recipient materially exceeds
the pass through costs actually incurred by Provider or hours charged in
connection with such Service, the Parties shall review such matter in good
faith.

ARTICLE VI

TERM AND TERMINATION

Section 6.1 Term of Services. With respect to each of the Services, the term
thereof will be for a period commencing as of the date hereof, unless a
different date is specified as the commencement date for any applicable Service
on Exhibit A or Exhibit B (either, a “Commencement Date”), and shall continue
until 12 months following the Commencement Date unless (i) such other date as is
specified as the termination date for any applicable Service in this Agreement
or on Exhibit A or Exhibit B, as applicable (the “Term”) or (ii) earlier
terminated pursuant to this Agreement (a “Termination Date”).

Section 6.2 Termination of Services. Except as agreed by the Parties in writing
or as otherwise stated in the Exhibits, Company may terminate for convenience
any Transition Service, and RGHI may terminate for convenience any Reverse
Transition Service, upon 30 days’ prior written notice of such termination;
provided, (a) that, with respect to the Services described in Section G1 of
Exhibit A, unless otherwise indicated therein, those Services may not be
terminated independently except in accordance with an agreed Migration Plan and,
(b) any unamortized costs associated with Provider’s purchase of any license or
other costs incurred specifically for the purpose of providing the Services
hereunder will be passed through to the Terminating Party. Upon termination of
any Service pursuant to this Section 6.2, the Terminating Party’s obligation



--------------------------------------------------------------------------------

to pay for such Service will cease except any sums accrued or due as of the date
of such early termination for Services rendered (which shall include (i) any
amounts contemplated by 6.2(b), plus (ii) a pro rata portion of any fees
applicable to the current period in which such Services are being performed if
the applicable fee is determined on a period by period basis as set forth on
Exhibit A or Exhibit B, as applicable). The provisions of this Section 6.2 shall
apply mutatis mutandis with respect to any assignment of this Agreement subject
to Section 10.10(b) and the Parties will negotiate in good faith regarding fee
allocations and, if necessary, early termination or partial termination of any
Services.

Section 6.3 Termination of Agreement. This Agreement shall terminate when the
Termination Date has occurred for all Services. In addition, this Agreement may
be terminated by either Party (the “Terminating Party”) upon written notice to
the other Party (which notice, in case of material breach, shall specify the
basis for such claim for breach), if:

(a) the other Party or its Affiliates materially breaches this Agreement and
such breach is not cured, to the reasonable satisfaction of the Terminating
Party, within thirty (30) days of written notice thereof, it being understood
that a good-faith dispute over an invoice or Service shall not constitute a
material breach of this Agreement; or

(b) the other Party files for bankruptcy or similar proceeding, is the subject
of an involuntary filing for bankruptcy or similar proceeding (not dismissed
within sixty (60) days), makes a general assignment of all or substantially all
of its assets for the benefit of creditors, becomes or is declared insolvent,
becomes the subject of any proceedings (not dismissed within sixty (60) days)
related to its liquidation, insolvency, bankruptcy or the appointment of a
trustee or a receiver, takes any corporate action for its winding up or
dissolution, or a court approves reorganization proceedings on such Party.

Section 6.4 Effect of Termination. Upon any termination or expiration of this
Agreement or any Service provided hereunder:

(a) each Party shall, and shall cause its Affiliates to, as soon as practicable,
return to the other Party any equipment, books, records, files and other
property, not including current or archived copies of computer files, of the
other Party, its Affiliates and their respective third-party service providers,
that is in the Party’s or its Affiliates’ possession or control (and, in case of
termination of one or more specific Services, only the equipment, books,
records, files and other property, not including current or archived copies of
computer files, that are used in connection with the provision or receipt solely
of such Services and of no other Services); and

(b) the intellectual property license granted by Section 8.2 shall terminate;
provided, however, that in the case of termination of a specific Service, such
license shall terminate only to the extent such license was necessary for the
provision or receipt of such Service and is not necessary for any other Service
that has not yet terminated.

Section 6.5 Survival. The following Articles and Sections shall survive the
termination or expiration of this Agreement, including the rights and
obligations of each Party thereunder: Article I; Article V; this Article VI;
Article VII; Article IX; and Article X.



--------------------------------------------------------------------------------

ARTICLE VII

BOOKS AND RECORDS

Section 7.1 TSA Books and Records.

(a) The Parties shall, and shall cause each of their respective Affiliates to,
take reasonable steps to maintain books and records of all material transactions
pertaining to, and all data used by it, in the performance of the Services (the
“TSA Records”). The TSA Records shall be maintained (a) in a format
substantially similar to the format such books and records are maintained as of
the date hereof, (b) in accordance with any and all applicable Laws and (c) in
accordance with the maintaining Party’s business record retention policies.

(b) Each Party shall make the TSA Records it maintains available to the other
Party and its Affiliates and their respective auditors or other representatives,
and in any event to any Governmental Authority, during normal business hours on
reasonable prior notice (it being understood that TSA Records that are not
stored on a Party’s regular business premises will require additional time to
retrieve), for review, inspection, examination and, at the reviewing Party’s
reasonable expense, reproduction. Access to such TSA Records shall be exercised
by a Party and its Affiliates and their authorized representatives in a manner
that shall not interfere unreasonably with the normal operations of the Party
maintaining the TSA Records. In connection with such review of TSA Records, and
upon reasonable prior notice, a reviewing Party and its Affiliates shall have
the right to discuss matters relating to the TSA Records with the employees of
the Party or its Affiliates who are maintaining the relevant TSA Records and
providing the Services, as applicable, during regular business hours and without
undue disruption of the normal operations of such maintaining and providing
Party or its Affiliates. Neither Party shall have access to any TSA Records, and
neither Party shall be required to provide access or disclose information, when
such access or disclosure would jeopardize any attorney-client privilege or
violate any applicable Law (provided that such party shall use commercially
reasonable efforts to provide such access or share such information in a manner
that would not jeopardize any such privilege or violate any such Law). Each
Party’s rights under this Section 7.1(b) shall continue for so long as TSA
Records are required to be maintained by the other Party under Section 7.1(a).

Section 7.2 Access to Information; Books and Records.

(a) On and after the Commencement Date, RGHI shall, and shall cause its
Affiliates to, until the 6th anniversary of the Commencement Date, afford to RCP
and its employees and authorized representatives during normal business hours
reasonable access to their books of account, financial and other records
(including accountant’s work papers), information, employees and auditors at the
Company’s expense to the extent necessary or useful for the Company in
connection with any audit, investigation, or dispute or Litigation (other than
any Litigation involving a dispute between the Parties) or any other reasonable
business purpose relating to the Business; provided that any such access by RCP
shall not unreasonably interfere with the conduct of the business of RGHI and
its Affiliates.



--------------------------------------------------------------------------------

(b) After the Commencement Date, RCP shall, and shall cause its Affiliates to,
until the 7th anniversary of the date on which RGHL or its Affiliates owns less
than 10% of the capital stock in RCP, afford to RGHI and its employees and
authorized representatives reasonable access to RCP’s employees and auditors,
retain all books, records (including accountant’s work papers), and other
information and documents pertaining to the Business in existence on the
Commencement Date and make available for inspection and copying by RGHI (at
RGHI’s expense) during normal business hours, in each case so as not to
unreasonably interfere with the conduct of the business of RCP and its
Affiliates, such information (A) as may be required by any Governmental
Authority, including pursuant to any applicable Law or regulatory request or to
prepare or file any Tax related documentation, (B) as may be necessary for RGHI
or its Affiliates in connection with their ongoing financial reporting,
accounting or other purpose related to RGHI and Company’s affiliation
immediately prior to the Commencement Date, or (C) as may be necessary for RGHI
or its Affiliates to perform their respective obligations pursuant to this
Agreement or in connection with any Litigation (other than any Litigation
involving a dispute between the parties), in each case subject to compliance
with all applicable privacy Laws.

(c) Notwithstanding anything to the contrary in this Section 7.2, the Party
granting access under Section 7.2(a) or Section 7.2(b) may withhold any document
(or portions thereof) or information (i) that is subject to the terms of a
non-disclosure agreement with a third party (provided that such party shall use
commercially reasonable efforts to share such information in a manner that would
not violate any such obligation), (ii) that may constitute privileged
attorney-client communications or attorney work product and the transfer of
which, or the provision of access to which, as reasonably determined by such
Party’s counsel, constitutes a waiver of any such privilege (provided that such
party shall use commercially reasonable efforts to share such information in a
manner that would not jeopardize any such privilege), or (iii) if the provision
of access to such document (or portion thereof) or information, as determined by
such Party’s counsel, would reasonably be expected to conflict with applicable
Laws.

Section 7.3 Non-Disclosure Agreements. To the extent that any third-party
proprietor of information or software to be disclosed or made available to a
Recipient in connection with performance of the Services requires a specific
form of non-disclosure agreement as a condition of such third party’s consent to
use the same for the benefit of Recipient or to permit the Recipient access to
such information or software, each Party shall, or shall cause its relevant
Affiliate to, as a condition to the receipt of such portion of the Services,
execute (and shall cause its Personnel to execute, if reasonably required) any
such form.

Section 7.4 Confidential Information.

(a) Each Party agrees to take the necessary steps to protect any Confidential
Information of the other Party with at least the same degree of care that the
receiving Party uses to protect its own confidential or proprietary information
of like kind, but not less than reasonable care. Neither Party shall use the
other Party’s Confidential Information other than to perform Services pursuant
to this Agreement or pursuant to Section 7.2 herein. The obligation of
confidentiality hereunder shall not apply to information that (i) was already



--------------------------------------------------------------------------------

in the possession of the receiving Party without restriction on its use or
disclosure prior to the receipt of the information from the disclosing Party,
(ii) is or becomes available to the general public through no act or fault of
the receiving Party, (iii) is rightfully disclosed to the receiving Party by a
third party without restriction on its use or disclosure, (iv) is independently
developed by employees and/or consultants of the receiving Party who have not
had access to the disclosing Party’s Confidential Information, (v) is disclosed
to the receiving Party after the receiving Party properly gave notice to the
disclosing Party that the receiving Party no longer desired to receive any
additional Confidential Information from the disclosing Party, or (vi) is
required to be disclosed pursuant to judicial or governmental decree or order,
provided that the disclosing Party is, where permitted, given prompt written
notice of and the opportunity to defend against disclosure pursuant to such
decree or order.

(b) Upon any termination or expiration of this Agreement, at the written request
of the other Party, each Party shall, and shall cause any of its Affiliates or
third-party vendors used in connection with the provision or receipt of the
Services to, deliver to the other Party (i) all records and data (including
backup tapes, records and related information) received, computed, developed,
processed and stored by it hereunder in a readable format reasonably acceptable
to the other Party, and (ii) all other Confidential Information of such other
Party, but excluding, in each case, (1) any information stored electronically in
a back-up file pursuant to the receiving Party’s customary electronic back-up
practices which may be retained by such Party solely for archival purposes and
subject to the continuing confidentiality obligations set forth in herein, and
(2) any information obtained pursuant to Section 7.2 herein; provided that, in
lieu of delivering all of the foregoing to the other Party, the relevant
delivering Party may confirm in writing that it has destroyed, or has caused
RGHI or Company, as the case may be, to destroy, all of the foregoing.

ARTICLE VIII

INTELLECTUAL PROPERTY

Section 8.1 Ownership of Intellectual Property. Any intellectual property owned
by a Party, its Affiliates or third-party vendors and used in connection with
the provision or receipt of the Services, as applicable, shall remain the
property of such Party, its Affiliates, or third-party vendors.

Section 8.2 License. Each Party grants, and shall cause its Affiliates to grant,
to the other Party and its Affiliates, a royalty-free, non-exclusive,
non-transferable, worldwide license, during the Term, to use the intellectual
property owned by such Party or its Affiliates (but excluding any trademarks)
only to the extent necessary for the other Party and its Affiliates to provide
or receive the Services, as applicable. Other than the license granted to a
Party and its Affiliates pursuant to the preceding sentence, neither Party nor
its Affiliates shall have any right, title or interest in the intellectual
property owned by the other Party or its Affiliates.

Section 8.3 Use of RCP Names. By the third anniversary of the Commencement Date,
RGHI and its Affiliates will change its corporate names to remove RCP Names and
will cease use of RCP Names as trademarks unless such use is pursuant to a
separate license agreement with RCP.



--------------------------------------------------------------------------------

ARTICLE IX

REMEDIES

Section 9.1 Indemnification. Subject to the limitations set forth in this
Article IX, each Party (the “Indemnifying Party”) agrees to indemnify, defend
and hold harmless the other Party and its Affiliates and its and their
respective directors, officers, employees, agents, representatives, successors
and permitted assigns (collectively, the “Indemnified Parties”) from and against
all Losses imposed upon or incurred by an Indemnified Party to the extent
arising out of or resulting from the Indemnifying Party’s or its Affiliates’
material breach of this Agreement, except to the extent that such Losses are
primarily caused by the Indemnified Party.

Section 9.2 Exclusive Remedy. The indemnities provided for in Section 9.1 shall
be the sole and exclusive monetary remedy of the Parties hereto and their
Affiliates and their respective officers, directors, employees, agents,
representatives, successors and permitted assigns for any breach of or
inaccuracy in any representation or warranty or any breach, nonfulfillment or
default in the performance of any of the covenants or agreements contained in
this Agreement, and the Parties shall not be entitled to a rescission of this
Agreement or to any further indemnification rights or claims of any nature
whatsoever in respect thereof (including any common law rights of contribution),
all of which the Parties hereto hereby waive.

Section 9.3 Disclaimer. EXCEPT AS EXPRESSLY SET FORTH IN THIS AGREEMENT, (A) NO
PARTY MAKES ANY REPRESENTATIONS OR WARRANTIES OF ANY KIND, EXPRESS OR IMPLIED,
WITH RESPECT TO THE MATERIALS AND SERVICES, AS APPLICABLE, PROVIDED HEREUNDER,
AND ALL SUCH MATERIALS AND SERVICES, AS APPLICABLE, ARE PROVIDED ON AN “AS IS”
BASIS AND (B) EACH PARTY DISCLAIMS ANY AND ALL WARRANTIES, EXPRESS OR IMPLIED,
INCLUDING ANY IMPLIED WARRANTIES OF MERCHANTABILITY, NON-INFRINGEMENT OR FITNESS
FOR A PARTICULAR PURPOSE.

Section 9.4 Limitations.

(a) IN NO EVENT SHALL ANY PARTY BE LIABLE TO THE OTHER PARTY FOR ANY INDIRECT,
SPECIAL, EXEMPLARY, PUNITIVE OR CONSEQUENTIAL DAMAGES, OR LOST PROFITS OR LOST
REVENUES THAT THE OTHER PARTY MAY INCUR BY REASON OF ITS HAVING ENTERED INTO OR
RELIED UPON THIS AGREEMENT, OR IN CONNECTION WITH ANY OF THE SERVICES PROVIDED
HEREUNDER OR THE FAILURE THEREOF, REGARDLESS OF THE FORM OF ACTION IN WHICH SUCH
DAMAGES ARE ASSERTED, WHETHER IN CONTRACT OR TORT (INCLUDING NEGLIGENCE) OR
OTHERWISE, EVEN IF ADVISED OF THE POSSIBILITY OF THE SAME OTHER THAN TO THE
EXTENT AWARDED IN A THIRD PARTY CLAIM.

(b) EXCEPT WITH RESPECT TO A MATERIAL BREACH CONSTITUTING WILLFUL MISCONDUCT BY
A PROVIDER, REPEAT PERFORMANCE OF A SERVICE BY THE PROVIDER OR REFUND OF THE
FEES PAID FOR A SERVICE SHALL BE THE SOLE AND EXCLUSIVE REMEDY FOR BREACH OF THE
SERVICES STANDARD FOR SUCH SERVICE.



--------------------------------------------------------------------------------

(c) IN NO EVENT SHALL A PARTY’S LIABILITY IN RELATION TO SERVICES PROVIDED UNDER
THIS AGREEMENT EXCEED THE FEES PAID TO IT UNDER THIS AGREEMENT FOR THE SPECIFIC
SERVICE THAT RESULTED IN THE LOSS.

Section 9.5 Insurance. Each Party shall obtain and maintain, for the Term
(i) commercial general liability insurance with a single combined liability
limit of at least $5,000,000 per occurrence, (ii) workers
compensation/employer’s liability insurance with a liability limit of at least
$1,000,000 per occurrence or, if greater, the statutory minimum, and (iii) “all
risk” property insurance on a replacement cost basis adequate to cover all
assets and business interruption Losses that a Party may suffer in connection
with or arising out of this Agreement, subject to policy limits, and in the case
of the policies described in clause (i) above, naming the other Party as an
additional insured thereunder. Upon request, each Party shall provide the other
Party a certificate of insurance as proof of insurance coverage.

ARTICLE X

MISCELLANEOUS

Section 10.1 Force Majeure. In the event that a Party is wholly or partially
prevented from, or delayed in, providing one or more Services, or one or more
Services are interrupted or suspended, by reason of events beyond their
reasonable control, which by their nature were not foreseen, or, if it was
foreseen, was not reasonably avoidable, including acts of God, act of
Governmental Authority, act of the public enemy or due to fire, explosion,
accident, floods, embargoes, epidemics, war, acts of terrorism, nuclear
disaster, civil unrest or riots, civil commotion, insurrection, severe or
adverse weather conditions, lack of or shortage of adequate electrical power,
malfunctions of equipment or software (each, a “Force Majeure Event”), such
Party shall promptly give notice of any such Force Majeure Event to Company and
shall indicate in such notice the effect of such event on their ability to
perform hereunder and the anticipated duration of such event. The Party whose
performance is affected by the Force Majeure Event shall not be obligated to
deliver or cause to be delivered the affected Services during such period, and
the applicable Party shall not be obligated to pay during such period for any
affected Services not delivered. During the duration of a Force Majeure Event,
the Party whose performance is affected by the Force Majeure Event shall, and
shall cause their relevant Affiliates to, minimize to the extent practicable the
effect of the Force Majeure Event on their obligations hereunder and use
commercially reasonable efforts to avoid or remove such Force Majeure Event and
to resume delivery of the affected Services with the least delay practicable.

Section 10.2 Authority. A Provider shall not be permitted to bind a Recipient or
any of its Affiliates or enter into any agreements (oral or written), contracts,
leases, licenses or other documents (including the signing of checks, notes,
bills of exchange or any other document, or accessing any funds from any bank
accounts of Recipient or any of its Affiliates) on behalf of Recipient or any of
its Affiliates except with the express prior written consent of Recipient, which
consent may be given from time to time as the need arises and for such limited
purposes as expressed therein.



--------------------------------------------------------------------------------

Section 10.3 Specific Performance. The Parties shall be entitled to seek an
injunction to prevent actual or threatened breaches of this Agreement and to
enforce specifically the terms and provisions of this Agreement, this being in
addition to any other remedy to which they are entitled at law or in equity. For
the avoidance of doubt, nothing contained herein shall prevent a Party from
seeking damages (to the extent permitted herein) in the event that specific
performance is not available.

Section 10.4 Status of Parties. This Agreement is not intended to create, nor
will it be deemed or construed to create, any relationship between RGHI and its
Affiliates, on the one hand, and Company and its respective Affiliates, on the
other hand, other than that of independent entities contracting with each other
solely for the purpose of effecting the provisions of this Agreement. Neither
RGHI and its Affiliates, on the one hand, nor Company and its Affiliates, on the
other hand, shall be construed to be the agent of the other.

Section 10.5 Notices. All notices, requests, claims, demands and other
communications hereunder shall be in writing and shall be given by delivery in
person, by facsimile (followed by overnight courier), Email (followed by
overnight courier), or by registered or certified mail (postage prepaid, return
receipt requested) to the other Party hereto as follows:

if to Company,

 

 

Reynolds Consumer Products Inc.

1900 W. Field Court

  Lake Forest, IL 60045   Attention:    David Watson   Email:   
David.Watson@reynoldsbrands.com

if to RGHI,

 

 

Reynolds Group Holdings Inc.

1900 W. Field Court

  Lake Forest, IL 60045   Attention:    Joseph Doyle   Email:   
Joseph.Doyle@RankNA.com

with a copy (which shall not constitute notice) to:

 

 

Reynolds Group Holdings Limited

 

Level Nine

148 Quay Street

 

P.O. Box 3515

 

Auckland, New Zealand

 

Attention:

  

Helen Golding

 

Email:

   helen.golding@rankgroup.co.nz

or such other address, Email or facsimile number as such party may hereafter
specify for the purpose by notice to the other Party hereto. All such notices,
requests and other communications shall be deemed received on the date of
receipt by the recipient thereof if received prior to 5:00 p.m. on a Business
Day in the place of receipt. Otherwise, any such notice, request or



--------------------------------------------------------------------------------

communication shall be deemed to have been received on the next succeeding
Business Day in the place of receipt. Notwithstanding the forgoing, normal
business communications with respect to the Services may be given by the Parties
by whatever means are usual and appropriate for such types of communications.

Section 10.6 Entire Agreement. This Agreement, including all Exhibits,
constitute the sole and entire agreement and supersede all prior agreements,
understandings and representations, both written and oral, between the Parties
with respect to the subject matter hereof provided, however, nothing in this
Agreement shall supersede any other agreement or understanding entered into in
connection with the initial public offering of the Company.

Section 10.7 Waivers and Amendments; Non-Contractual Remedies; Preservation of
Remedies. No amendment, modification or discharge of this Agreement, and no
waiver hereunder, shall be valid or binding unless set forth in writing and duly
executed by the Party against whom enforcement of the amendment, modification,
discharge or waiver is sought. Any such waiver shall constitute a waiver only
with respect to the specific matter described in such writing and shall in no
way impair the rights of the Party granting such waiver in any other respect or
at any other time. Neither the waiver by any of the Parties hereto of a breach
of or a default under any of the provisions of this Agreement, nor the failure
by any of the Parties, on one or more occasions, to enforce any of the
provisions of this Agreement or to exercise any right or privilege hereunder,
shall be construed as a waiver of any other breach or default of a similar
nature, or as a waiver of any of such provisions, rights or privileges
hereunder. The rights and remedies herein provided are cumulative and none is
exclusive of any other, or of any rights or remedies that any Party may
otherwise have at law or in equity.

Section 10.8 Governing Law, etc.

(a) This Agreement shall be governed in all respects, including as to validity,
interpretation and effect, by the Laws of the State of Illinois, without giving
effect to its principles or rules of conflict of laws, to the extent such
principles or rules are not mandatorily applicable by statute and would permit
or require the application of the Laws of another jurisdiction. Each of the
Parties hereto submits to the jurisdiction of any state or federal court sitting
in Lake County, Illinois, in any action or proceeding arising out of or relating
to this Agreement, agrees to bring all claims under any theory of liability in
respect of such action or proceeding exclusively in any such court and agrees
not to bring any action or proceeding arising out of or relating to this
Agreement in any other court. Each of the Parties hereto waives any defense of
inconvenient forum to the maintenance of any action or proceeding so brought and
waives any bond, surety or other security that might be required of any other
party with respect thereto. Each Party hereto agrees that service of summons and
complaint or any other process that might be served in any action or proceeding
may be made on such Party by sending or delivering a copy of the process to the
Party to be served at the address of the Party and in the manner provided for
the giving of notices in Section 10.5. Nothing in this Section 10.8, however,
shall affect the right of any Party to serve legal process in any other manner
permitted by Law. Each Party hereto agrees that a final, non-appealable judgment
in any action or proceeding so brought shall be conclusive and may be enforced
by suit on the judgment or in any other manner provided by Law.



--------------------------------------------------------------------------------

(b) The Parties each hereby waive, to the fullest extent permitted by Law, any
right to trial by jury of any claim, demand, action, or cause of action
(i) arising under this Agreement or (ii) in any way connected with or related or
incidental to the dealings of the Parties hereto in respect of this Agreement or
any of the transactions related hereto, in each case whether now existing or
hereafter arising, and whether in contract, tort, equity, or otherwise. The
Parties to this Agreement each hereby agree and consent that any such claim,
demand, action, or cause of action shall be decided by court trial without a
jury and that the parties to this Agreement may file an original counterpart of
a copy of this Agreement with any court as written evidence of the consent of
the Parties hereto to the waiver of their right to trial by jury.

Section 10.9 Further Assurances. Each Party covenants and agrees that, without
any additional consideration, it shall execute and deliver, or shall cause its
Affiliates to execute and deliver, such documents and other papers and shall
take, or shall cause its Affiliates to take, such further actions as may be
reasonably required to carry out the provisions of this Agreement and give
effect to the transactions contemplated by this Agreement.

Section 10.10 Assignment. No Party may assign this Agreement, or any of its
rights or obligations under this Agreement (whether by operation of Law or
otherwise), without the prior written consent of the other Party; provided, that
notwithstanding the foregoing, any Party may assign any or all of its rights or
obligations under this Agreement without the consent of the other Party to:
(a) its Affiliates, (b) a purchaser of: (i) one or more of its Affiliates that
is a Provider or Recipient under this Agreement; (ii) all or substantially all
of the business or assets of one or more of its Affiliates that is a Provider or
Recipient under this Agreement; or (iii) all or substantially all of such
Party’s business or assets, or (c) its financing sources solely for collateral
purposes, in each case so long as the assignee agrees to be bound by the terms
of this Agreement. Any permitted assignment shall be binding upon and inure to
the benefit of the Parties and their respective heirs, successors and permitted
assigns. Any attempted assignment of this Agreement, or the rights or
obligations herein, not in accordance with the terms of this Section 10.10 shall
be void. If an RGHI Affiliate Provider is no longer affiliated with RGHI due to
the sale of all or substantially all of the business or assets of such Affiliate
to a third party, RGHI shall cause such Affiliate to agree to continue providing
the Services that it is providing at the time of such transaction consistent
with the terms of this Agreement for the remaining Term.

Section 10.11 Multi-party Contracts. The Company and RGHI will use all
commercially reasonable efforts to obtain within 24 months following the
Commencement Date, from the counterparty to each Multi-party Contract any needed
consent to separate the portion of such contract that relates to the goods or
services purchased from or supplied to the Business under such Multi-party
Contract (including but not limited to assignment or partial assignment of such
contracts to the Company or RGHI or its Affiliates). The contract constituting
the separated portion of any Multi-party Contract that relates to the Business
as described in the preceding sentence shall be assumed by and become the
responsibility of the Company. Each Party making purchases or receiving services
under any Multi-party Contract shall indemnify and hold harmless the other Party
and its Affiliates for any claims, damages, etc. arising out of such purchases
or receipt of services.



--------------------------------------------------------------------------------

Section 10.12 Letters of Credit and Guarantees. RGHI and the Company shall use
commercially reasonable efforts to cause all RGHI Letters of Credit and RGHI
Guarantees, in each case with respect to the Company, to be canceled or
terminated, as of the Commencement Date such that RGHI and its Affiliates shall
be released and have no further obligation or liability (contingent or
otherwise) under such RGHI Letters of Credit or RGHI Guarantees (to the extent
applicable to the Company) from and after the Commencement Date. With respect to
any RGHI Letters of Credit or RGHI Guarantees not terminated at the Commencement
Date, RCP shall use commercially reasonable efforts to replace, cash
collateralize or otherwise “backstop” such RGHI Letters of Credit and RGHI
Guarantees at or prior to the Commencement Date. Following the Commencement
Date, RCP shall indemnify RGHI and its Affiliates against any and all losses
suffered or incurred in connection with the Company under the RGHI Guarantees or
RGHI Letters of Credit.

Section 10.13 Severability. If any term or other provision of this Agreement is
determined by a court of competent jurisdiction to be invalid, illegal or
unenforceable, all other provisions of this Agreement shall remain in full force
and effect so long as the economic or legal substance of the transactions
contemplated hereby is not affected in any manner materially adverse to any
Party. Upon any such determination, the Parties shall negotiate in good faith to
modify this Agreement so as to effect the original intent of the Parties as
closely as possible in an acceptable manner in order that the transactions
contemplated hereby be consummated as originally contemplated to the fullest
extent possible.

Section 10.14 Interpretation.

(a) The Parties acknowledge and agree that, except as specifically provided
herein, they may pursue judicial remedies at law or equity in the event of a
dispute with respect to the interpretation or construction of this Agreement.

(b) This Agreement shall be interpreted and enforced in accordance with the
provisions hereof without the aid of any canon, custom or rule of law requiring
or suggesting constitution against the Party causing the drafting of the
provision in question.

Section 10.15 No Third-Party Beneficiaries. Other than the rights granted to the
Indemnified Parties under Section 9.1, nothing in this Agreement is intended or
shall be construed to give any person, other than the Parties hereto, their
successors and permitted novates, transferees and assigns, any legal or
equitable right, remedy or claim under or in respect of this Agreement or any
provision contained herein.

Section 10.16 Counterparts. This Agreement may be executed in several
counterparts, each of which shall be deemed an original and all of which shall
together constitute one and the same instrument. Delivery of an executed
counterpart of a signature page to this Agreement by facsimile or scanned pages
shall be effective as delivery of a manually executed counterpart to this
Agreement.

Section 10.17 Headings. The headings in this Agreement are for reference only
and shall not affect the interpretation of this Agreement.



--------------------------------------------------------------------------------

Section 10.18 Order of Precedence. In the event of any conflict between the
provisions of any Exhibit and the other provisions of this Agreement, the other
provisions of this Agreement shall govern, except to the extent that the
relevant provision of the Exhibit expressly identifies the provision of this
Agreement it supersedes and expressly indicates that such provision is being
superseded or this Agreement expressly indicates that the Exhibit governs.

[Signature page follows]



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the Parties have executed this Agreement as of the date
first written above.

 

Reynolds Group Holdings Inc.

By:  

/s/ Joseph E. Doyle

Name: Joseph E. Doyle Title:   Vice President Reynolds Consumer Products Inc.

By:  

/s/ Lance Mitchell

Name: Lance Mitchell Title:   Chief Executive Officer



--------------------------------------------------------------------------------

EXHIBIT A

Transition Services

Section G1: IT Services12

 

    

Service Name

  

Description of Service

  

Term

  Monthly Fee
(USD) –
Commencement
Date – 2020     Monthly Fee
(USD) – 2021   G1.1    IT Service Category: Major Applications – Hosting and
Infrastructure Support

 

   Hosting – shared and dedicated environments   

Provision of infrastructure and hosting services at RGHI’s data center for
shared hardware and hardware dedicated to RCP’s systems. Services include:

 

•   Access to and use of the noted applications groups

 

•   Disaster Recovery

 

•   Administration

 

•   Security management

 

•   Help Desk services

 

•   Backup/restore management

 

Service also includes provision of equivalent access to this set of RCP
applications in alternative data center(s) upon migration to RCP’s new operating
environment(s), and/or equivalent services from alternative providers, managed
under this Agreement by RGHI.

  

All services in group 24 months from the Commencement Date

 

Termination can only be as per an agreed Migration Plan

    G1.1.1    Autosys    Job Scheduling and Monitoring System.        $10,109  
    TBD  

 

1 

Where reference is made to RGHI’s data center, this means either (1) the
Lincolnshire facility at 605 Heathrow Drive, (2) the Lake Forest backup data
center at 1900 West Field Court, or (3) the Cloud Service provider selected to
house certain infrastructure operations from time to time during the Term and
migration.

2 

Fees for 2021 are not yet finalized, and will be negotiated in good faith by
RGHI and RCP during the course of 2020.



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  Monthly Fee
(USD) –
Commencement
Date – 2020     Monthly Fee
(USD) – 2021   G1.1.2    Citrix/Virtual Desktops    VDI environment for remote
application routing and access.        $5,834       TBD   G1.1.3   
Collaboration – Email, Instant Messaging & Teams    MS Exchange email Service,
Outlook integration, MS teams, and Skype for Business Instant
Messaging/Collaboration.        $32,155       TBD   G1.1.4    CRM    RCP’s
instance of the MS Dynamics Customer Relationship Management System.       
$2,014       TBD   G1.1.5    Easy Software    Easy payments software suite for
Accounts Payable management.        $5,073       TBD   G1.1.6    EDI
Infrastructure    Electronic data Interchange services for transactional
interfacing with vendors and suppliers.        $4,094       TBD   G1.1.7    HP
Dazel    SAP printing control subsystem.        $5,918       TBD   G1.1.8   
Hyperion/HFM    Hyperion Financial Management system for consolidation and
reporting.        $4,028       TBD   G1.1.9    JDA    JDA suite of applications
for planning and transportation management.        $4,815       TBD   G1.1.10   
RightFax    Electronic fax messaging system.        $2,292       TBD   G1.1.11
   RPA/AA    Automation Anywhere ecosystem for Robotic Process Automation.     
  $11,861       TBD   G1.1.12    Sabrix    Thomson Reuters Sales and Use Tax
calculation Engine.        $7,597       TBD   G1.1.13    SharePoint    MS
SharePoint environment for collaboration, file-sharing and intranet delivery.   
    $9,649       TBD   G1.1.14    Maintenance Connect    Plant Maintenance
system.        $4,316       TBD  



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

   Monthly Fee
(USD) –
Commencement
Date – 2020     

Monthly Fee
(USD) – 2021

G1.2    IT Service Category: Support Services    General support services   

Overall services associated with delivery of general support from RGHI to RCP,
including components such as:

 

•   Administration of vendors

 

•   Procurement

 

•   Network management

 

•   Infrastructure administration and management

  

All services in group 24 months from the Commencement Date

 

Termination can only be as per an agreed Migration Plan

      G1.2.1    Site Security Application Services    Management of various site
security systems, badge processing, video surveillance.         $1,583      TBD
G1.2.2    Desktop & Site Management    Centralized management services for
facility environments: patching, backup, package delivery, imaging, RF device
support.         $39,079      TBD G1.2.3    IT Security Provisioning   
Management of security provisioning for all applications and access, including
SSO and AD.         $18,479      TBD G1.2.4    IT Procurement    Handling of
procurement activities for existing and new vendors, including contract
management, SOW completion, PR and PO processing.         $9,233      TBD G1.2.5
   IT Finance    Payments, allocation processing, invoicing & reporting, and
budgeting for existing and new vendors.         $11,113      TBD G1.2.6    Voice
and Cellular Phone Support    General provisioning and management of VOIP
services and CRU mobility with vendors.         $12,137      TBD G1.2.7   
Microsoft Tenant Management    Interaction with the MS cloud services agency for
MS tenancy management and administration in Azure.         $15,637      TBD
G1.2.8    AWS Tenant Management    Interaction with the AWS cloud services
agency and LemonGrass for AWS tenancy management and administration in Amazon.
        $36,835      TBD



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

   Monthly Fee
(USD) –
Commencement
Date – 2020     

Monthly Fee
(USD) – 2021

G1.2.9    LAN & WAN Management    Provisioning, monitoring, troubleshooting and
administration of all long distance and local network facilities, including AT&T
(and other) MPLS, DMVPN, Routers and Switches, and Wi-Fi APs.         $97,353  
   TBD G1.2.10    Governance    Overall management of services delivered under
this Agreement.         $41,820      TBD G1.2.11    SAP Basis    Support for SAP
technical environment, configuration, and database management.         $61,082  
   TBD G1.2.12    SQL Management    Management of environments for miscellaneous
MS SQL databases/systems.         $32,720      TBD G1.2.13    Base
Infrastructure    All management and administration of core datacenter
environments in support of all centralized applications and utility delivery,
including all services associated with the Lincolnshire Data Center, Cloud
Hosting environments, third party administration and support services.        
$220,775      TBD G1.3    IT Service Category: General Pass-thru / Variable
Costs    Variable and Pass-thru costs    Service fees for consumption or license
maintenance as levied by vendors to RGHI based on RCP utilization of such
services or licenses.   

All services in group 24 months from the Commencement Date

 

Termination will occur as services are contracted directly with RCP

    


All services costs are pass-
through of actual third-
party costs incurred in
providing the service G1.3.1    WAN Services – Site Network    Vendor (AT&T and
other) costs for usage of MPLS and ISP services.         

 

G1.3.2

  

 

Voice and Cellular Phone Service

  

 

Local, Long Distance, & Mobile usage costs.

     



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

   Monthly Fee
(USD) –
Commencement
Date – 2020   

Monthly Fee
(USD) – 2021

G1.3.3    Multi-function device (MFD) Services    Lexmark usage and consumables
costs.          G1.3.4    Hosting – Microsoft    O365 – Microsoft usage         
G1.3.5    Licensing—Microsoft    Microsoft license maintenance (SA) and
subscriptions.          G1.3.6    Licensing – SAP    SAP license maintenance –
R/3          G1.3.7    Licensing—SAP BI/MII    SAP license maintenance – BI
(Hana), MII (IFP)          G1.3.8    Licensing—Oracle/HFM    Oracle license
maintenance for Hyperion Financial Manager.          G1.3.9    Licensing – JDA
   JDA Transportation and Planning license maintenance fees.          G1.3.10   
Licensing – GEP    GE Procurement system license fees.          G1.3.11   
Licensing – Novatus    Novatus contract management system license fees.         
G1.3.12    Licensing – Thingworxs    Thingworks (PTC) license fees (IFP).      
   G1.3.13    Licensing – Winshuttle    Winshuttle (MDM management) license
fees.          G1.3.14    Licensing – SpecRight    Specright license fees.      
   G1.3.15    Domain Names    Domain name annual registration fees.         
G1.3.16    IT Procurement – Fees    Hardware/Software/Services procured on
behalf of RCP.          G1.3.17    Licensing – Other    Kronos, Minitab, &
KnowBe4, plus other miscellaneous minor licenses maintenance fees.         



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Monthly Fee (USD) –
Commencement Date – 2020

  

Monthly Fee
(USD) – 2021

G1.4    IT Service Category: Project Management / IT Consulting3 G1.4.1   
Discretionary Enhancements   

Any system changes or enhancements to the technical operating environment
(excluding, for the avoidance of doubt, Migration Services described in G1.4.4)
requested by RCP during the Term require agreement between RGHI and RCP.
Provision of this Service is subject to the availability of internal resource
within RGHI and agreement between the Parties regarding the scope of the
changes/enhancements.

 

Where this Service is used, the rates will be as follows:

 

•   Project Manager at $150 / hour

 

•   Senior Engineer at $200 / hour

 

•   Junior Engineer at $150 / hour

   24 months from the Commencement Date   

Quoted hourly rate with respect to the particular service to be provided

 

Plus the pass-through of actual third-party costs incurred in providing the
service

  

Quoted hourly rate with respect to the particular service to be provided

 

Plus the pass-through of actual third-party costs incurred in providing the
service

G1.4.2    IT Consulting Services   

Provision of advice, guidance and recommendations on new services (excluding,
for the avoidance of doubt, Migration Services described in G1.4.4), new
technical solutions related to applications and infrastructure, etc.

Provision of this Service is subject to availability of internal resource within
RGHI and agreement between the Parties. Where this Service is used, the rates
will be as follows:

 

•   IT Consulting Services at $200 / hour

   24 months from the Commencement Date   

Quoted hourly rate with respect to the particular service to be provided

 

Plus the pass-through of actual third-party costs incurred in providing the
service

  

Quoted hourly rate with respect to the particular service to be provided

 

Plus the pass-through of actual third-party costs incurred in providing the
service

 

3 

RGHI shall provide the first 3,500 hours pursuant to G1.4.1 and G1.4.2 at no
charge; thereafter, the stated rates shall apply.



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Monthly Fee (USD) –
Commencement Date – 2020

  

Monthly Fee
(USD) – 2021

G1.4.3    Project Management Services   

Provision of Project Management services and resources and technical resources
required to deliver projects agreed between RGHI and RCP (excluding, for the
avoidance of doubt, Migration Services described in G1.4.4).

 

Provision of this Service is subject to availability of internal resource within
RGHI and agreement between the Parties. Where this Service is used, the rates
will be as follows:

 

•   Project Manager at $150 / hour

 

•   Senior Engineer at $200 / hour

 

•   Junior Engineer at $150 / hour

 

Any costs for engaging external resources will be passed through to RCP.

   24 months from the Commencement Date   

Quoted hourly rate with respect to the particular service to be provided

 

Plus the pass-through of actual third-party costs incurred in providing the
service

  

Quoted hourly rate with respect to the particular service to be provided

 

Plus the pass-through of actual third-party costs incurred in providing the
service

G1.4.4    Migration Services   

Project services to manage and execute the extraction of IT operations from the
RLS managed environment(s) and enable RCP to exit this TSA, as defined in the
TSA Migration Services in Section 2.1.(c).

For the avoidance of doubt, this service includes all internal RGHI labor and
third-party costs associated with project management and execution of all
separation activities, and any license or technology acquisitions required to
facilitate the establishment of RCP’s new, stand-alone IT environment and the
handover of same to RCP for future management.

This Service cannot be terminated until such time as separation has concluded to
the satisfaction of RGHI and RCP.

   24 months from the Commencement Date   

Quoted hourly rate with respect to the particular service to be provided

 

Plus the pass-through of actual third-party costs incurred in providing the
service

  

Quoted hourly rate with respect to the particular service to be provided

 

Plus the pass-through of actual third-party costs incurred in providing the
service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

   Monthly Fee
(USD) –
Commencement
Date – 2020   

Monthly Fee
(USD) –2021

G1.4.5    Crossover Services    Provision of desktop support and core
applications services for scenarios where people not transferred are required to
temporarily assist in RCP to augment transferred peoples’ expertise or capacity,
notwithstanding both parties’ intentions to have these areas of support
self-sufficient inside RCP by commencement date.    12 months from the
Commencement Date    No fee    No fee



--------------------------------------------------------------------------------

Section G2: HR Services

 

   

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G2.1   General HR – Ancillary Services   

RGHI will be available to provide transition of support and agreements and
provide support for meetings to share information and answer any questions with
current vendors regarding current practices, including but not limited to
support for separation of 401(K), H&W, and pension plans.

 

The parties shall cooperate in good faith regarding preparation of 5500s and ACA
reporting for plan year 2019, with responsibility for filings as follows:

 

•   401(K) 5500s

 

•   RGHI shall file for existing Employee Savings Plan (non-bargaining) and
Employee Savings Plan for Pactiv Bargaining

 

•   RCP shall file for Employee Savings Plan for Reynolds Bargaining and any new
Company savings plans established as of the Commencement Date

 

•   Pension and H&W 5500s

 

•   RGHI shall file for Reynolds Services Inc. Group Benefit Plan, Pactiv
Retirement Plan, Reynolds Services Inc. Group Benefit Plan for Bargaining Unit
Employees, Pactiv Retiree Health & Welfare Plan, Reynolds Group Pension Plan,
Evergreen Packaging Pension Plan

 

•   RCP shall file for new Company plans established as of the Commencement Date

 

•   ACA Reporting

 

•   RCP shall coordinate filing

  12 months from the Commencement Date   No fee G2.2   General HR –
Administrative Services    Administrative Assistant, HR Benefits will be
available (50%) to provide services to RCP under a Secondment Agreement.
Services will includes all as currently provided, including: preparation of
informational bulletins related to benefits, vendor billing administration,
tracking vendor performance guarantees, and general administrative duties.   The
earlier of (i) December 31, 2020 or (ii) the cessation of current Administrative
Assistant’s employment  

$3,300 per month

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

   

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G2.3   Payroll Services – Systems and Support   

Provision of payroll services comprising:

 

•   Management of the relationship and contract with ADP and Kronos

 

•   Software and hosting access to Kronos

 

•   Ongoing support of interface files with ADP and third-party vendors
consistent with current practices, including management and oversight of
existing vendor feeds

 

•   Access to ADP and Kronos so that RCP may undertake:

 

•   Processing salaried and hourly payrolls

 

•   New hire reporting

 

•   Year-end tax reporting and preparation for employees (if applicable)

 

•   Payroll tax return preparation

 

•   Access to HRIS reporting capabilities (where applicable and with existing
vendors/feeds)

 

RCP will be responsible for generating their own reports from the payroll
systems. RGHI and its Affiliates will not permit the payroll provider to create
any additional programmed reports that are not part of the menu of standard
reports available to RGHI.

  December 31, 2020  

$11,000 per month

 

$29,150 per month for ADP

 

$3,700 per month for Kronos software (hosting fees included in Section G1)

 

Plus pass-through of actual third-party costs incurred in providing the service

G2.4   Payroll Services – Consulting/Project Management Services    Provision of
access to RGHI Director of Payroll & HRIS and Senior HRIS Payroll Analyst in
relation to carve-out efforts to establish RCP instance of ADP.   December 31,
2020  

$100 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

G2.5   General HR –Employment Services    Employment of current Director,
Supplier Product and Process Quality – Europe & Asia, including, without
limitation, provision of human resources support, payroll processing, and
benefits coverage.   The earlier of (i) the transfer of Director, Supplier
Product and Process Quality – Europe & Asia to RCP or (ii) January 31, 2020  
Pass-through of actual costs and third-party costs incurred in providing the
services



--------------------------------------------------------------------------------

Section G3: Financial Services

 

    

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G3.1    Financial Services – Technical Accounting   

Provision of support and handover services for technical accounting including:

 

•   Assistance with accounting guidance in relation to specific transactions
(i.e. lease review, casualty loss, customer contract review, restructures,
etc.), including research (consistent with past practices) for review by RCP
management and auditors

  12 months from the Commencement Date  

$125 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

G3.2    Financial Services – Lease Administration   

Provision of support and handover services for lease administration including:

 

•   Lease accounting and lease administration services consistent with current
practices and procedures, including but not limited to:

 

•   Mass data uploads leveraging ETL templates into Costar system (10+ lease
records)

 

•   Upload of discount rates (as prepared by RCP)

 

•   Preparation of monthly and quarterly reports

 

•   System controls in relation to RGHI instance of Costar, backup, exchange
rates review, facilitation of user security review, cost center/hierarchy
maintenance, etc.

 

•   Assistance with system issue resolution

 

•   Copies of all records, standard reports, and schedules, etc. from the Costar
system for purposes of adoption of the lease accounting standard

  The earlier of (i) 12 months from the Commencement Date or (ii) the date RCP
obtains its own instance of Costar  

$125 per person / per hour

 

$1,235 per month for Costar

 

Plus pass-through of actual third-party costs incurred in providing the service

G3.3    Financial Services – Benefits Reporting Support4    Administration,
execution, and handover of financial reporting and accounting services for
reports required for financial reporting related to medical and benefits costs
including vendor cost tracking, and other HR/benefits related accounting matters
consistent with past practices.   18 months from the Commencement Date  

$3,365 per month

Plus pass-through of actual third-party costs incurred in providing the service

 

4 

Process RE quarterly true-ups will change during the Term from reconciling
claims by headcount to where incurred and will reconcile back to the
Commencement Date.



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G3.4    Financial Services – Treasury Administration Handover Services   

Reasonable provision of treasury administration handover services, including:

 

•   Assistance with transitioning signatories, online access and other bank
account transition considerations if required (including but not limited to
establishment of new banking platforms)*

 

•   Assistance with transition of administration of letters of credit and any
other assumed indebtedness*

 

•   Assistance with transition of corporate credit card programs administration

 

•   Assistance with completion of development of the structure and documentation
of intercompany loan agreements that are in process at the time of the
Commencement Date

 

•   Models and historical cash management reports/materials

 

•   Assistance with cash settlements, movements related to trade balances,
intercompany loans, dividends, cash forecasting, and banking platforms

 

•   Assistance with development of daily cash report preparation processes

 

•   Assistance with development of escheatment reporting and filing processes

 

•   Training on review of bank-generated reports

 

•   Assistance with transition of wire transfer administration (i.e.
authorization for tokens)

 

•   Backup assistance with wire transfer administration and approvals

 

•   Support for day to day cash management activities consistent with past
practices

 

RGHI and RCP shall work together in good faith to finalize transition of the
services denoted with an asterisk (*) above within 3 months from the
Commencement Date.

  12 months from the Commencement Date  

$95

 

per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G3.5    Financial Services – Reporting Applications Support Services   
Provision of access to and/or application support services for FIS Integrity.
Service is subject to ability to apply security so RCP cannot view or access
RGHI data in those systems.   12 months from the Commencement Date  

$10,100 per month

 

Plus pass-through of actual third-party costs incurred in providing the service

G3.6    Financial Services – External Reporting5    RGHI External Reporting team
will be available to provide background support and consulting services related
to RCP’s external reporting requirements.   18 months from the Commencement Date
 

$$22,500 per month

 

Plus pass-through of actual third-party costs incurred in providing the service

G3.7    Financial Services – Compliance Advisory Services    Provision of
support services of RGHI Senior Compliance Manager related to SAP access and
security risks (SOX 404).   The earlier of (i) 12 months from the Commencement
Date or (ii) the cessation of current Senior Compliance Manager’s employment  

$8,000 per month

 

Plus pass-through of actual third-party costs incurred in providing the service

G3.8    Financial Services – SOX Compliance    In connection with RCP’s
obligation to comply with the Sarbanes-Oxley Act of 2002, provision of
reasonable support and performance of key controls related to financial
reporting as agreed between the Parties.   24 months from the Commencement Date
 

$200 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

 

5 

RCP needs to obtain its own instance of Wdesk (or similar system) to prepare and
file annual and quarterly filings as of the Commencement Date.



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G3.9    Treasury Services – FBAR Reporting    Provision of Foreign Bank and
Financial Accounts (“FBAR”) reporting services.   12 months from the
Commencement Date  

$80

 

per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

G3.10    Treasury Services – Hedging   

Provision of support and handover services related to commodity hedging
activities, including:

 

•   Determining hedge quantities and timing

 

•   Execution of hedging trades in Kiodex

 

•   Tracking open hedge positions

 

•   Facilitate provision of month-end journal entries

  12 months from the Commencement Date  

$105

 

per person / per hour

 

$8,500 per month for Kiodex

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

Section G4: Internal Audit and Tax Services

 

    

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G4.1    Audit and IT Audit Handover Services   

Provision of audit handover services, including information relating to IT
internal audit processes and procedures of RCP.

 

Reasonable provision of:

 

•   Training of new RCP staff and existing documentation for all relevant
processes

 

•   Assistance, related to the services included in this section

 

•   Transition handover support as required

  12 months from the Commencement Date  

$175 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

G4.2    Tax Services – Direct (US and Canada)   

Provision of support services for tax accounting and direct tax filings,
including preparation and filing of federal and state tax returns. For the
avoidance of doubt, preparation and filing of returns may be completed by a
third-party service provider consistent with current practice.

 

Reasonable handover tax services, including:

 

•   The transfer by Sellers of any and all historical information and
explanations necessary for Transferred Entities to completely and accurately
prepare and file the tax returns related to post-Closing period.

 

•   Identification of all information sources, including information gathering
formats, for the collection of information required for Transferred Entities to
prepare and file the tax returns related to post-Closing periods.

 

•   Providing continued support in providing historical documentation and
explanations in relation to tax audits currently in process.

 

•   Providing working papers and support related to accounting for income taxes.

 

•   Providing historical transfer pricing studies and working papers.

 

•   Assistance with registrations and/or electronic payment registrations as
needed.

  24 months from the Commencement Date  

$100,275 per month

 

Pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G4.3    Tax Services – Indirect (US and Canada)   

Provision of support services for indirect tax filings, including preparation
and filing of Sales and Use, VAT, Personal, and Property tax returns. For the
avoidance of doubt, preparation and filing of returns may be completed by a
third-party service provider consistent with current practice.

 

Reasonable handover services, including:

 

•   Providing copies of all existing documentation required for Property tax and
Sales and Use tax compliance, including resale and manufacturer’s exemption
certificates as well as continued services in support of processes to obtain,
review, and maintain necessary documentation.

 

•   Facilitating and assisting in the creating of documentation required for tax
compliance.

 

•   The transfer by Sellers of any and all historical information and
explanations necessary for Transferred Entities to completely and accurately
prepare and file the tax returns related to post-Closing period.

 

•   Identification of all information sources, including information gathering
formats, for the collection of information required for Transferred Entities to
prepare and file the tax returns related to post-Closing periods.

 

•   Providing continued support in providing historical documentation and
explanations in relation to tax audits currently in process.

 

•   Assistance with registrations and/or electronic payment registrations as
needed.

 

Providing working papers to support calculations related to the accounting for
income taxes.

  24 months from the Commencement Date  

$13,285 per month

 

Plus pass-through of actual third-party costs incurred in providing the service

G4.4    Tax Services – China    Provision of handover services related to
returns and filings with retained third-party service provider.   12 months from
the Commencement Date  

$140 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G4.5    Tax Services – Audit Support   

Provision of support for state and federal income tax audits, including:

 

•   Providing documentation and explanations to the examiners

 

•   Preparing necessary paperwork related to any filings or settlements

  24 months from the Commencement Date  

$175 per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service

G4.6    Tax Services – Transfer Pricing Consulting Services   

RGHI Director of Transfer Pricing will provide support and handover services for
transfer pricing compliance and matters related to RCP Canada/US transactions
and sales services.

 

Transfer Pricing support in connection with audits and Country by Country (CbC)
reporting will be available on an ad hoc basis and charged at an hourly rate.

  The earlier of (i) 24 months from the Commencement Date or (ii) the cessation
of current Director of Transfer Pricing’s employment  

$1,500 per month

 

$140 per person / per hour for ad hoc support

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

Section G5: Procurement Services

 

    

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G5.1    Procurement – Support and Handover Services   

Provision of support and handover services to assist RCP (consistent with past
practices) in obtaining supply and or service agreements, including assisting
with negotiations (which shall not include legal advice, except to the extent
included pursuant to the legal transition services schedule) in relation to:

 

•   Small parcel freight (UPS, FedEx)

 

•   Energy (i.e. natural gas, electricity, etc.)

 

•   ISN

 

•   IT multifunction devices (printers, etc.)

 

•   Raw materials – Poly (i.e. $110M+ PS, $50M+ PP, $40M+ PET, $20M Master Batch
and Fillers)

 

•   Raw materials – Packaging (corrugate, pallets, poly bags, molded fiber and
related chemicals)

 

•   MRO

 

•   IT procurement

 

•   Vendor mall administration (i.e. support of Ariba Catalogues)

 

•   GEP IT extract

  12 months from the Commencement Date  

$100 per person / per hour

 

Plus the pass-through of actual third-party costs incurred in providing the
service

G5.2    Procurement – Freight Procurement Services    Provision of freight
procurement services to arrange shipments from RCP vendors to RCP facilities
(consistent with current practices) in accordance with the processes and
procedures set forth in the Warehousing and Freight Services Agreement between
Pactiv LLC and Reynolds Consumer Products LLC effective November 1, 2019.   12
months form the Commencement Date   $25 per load



--------------------------------------------------------------------------------

Section G6: Travel and Expense Services

 

   

Service Name

  

Description of Service

 

Term

 

Fee (USD)

G6.1   Travel and Expense Services – Concur & Travel Booking Assistance   

Provision of:

 

•   Access to discounted airline, hotel, and rental car rates

 

•   Services relating to travel booking assistance and ticket issuance by World
Travel

 

•   Access to the Concur system for travel booking, filing expense reports,
processing and payment of expense reports, and reimbursement for cash expenses

  12 months from the Commencement Date  

Monthly Fee:

 

$19,000

 

Plus pass-through of actual third-party costs incurred in providing the service

G6.2   Travel and Expense Services – Corporate Travel Card   

Administration of corporate travel credit card program and purchasing “ProCard”
credit card program for cards provided by HSBC and used by RCP employees solely
for business travel and business expenses. Services include:

 

•   Procurement of new cards and cancellation of existing cards

 

•   Facilitating changes to credit limits

 

•   Audits of employee expense reports for compliance with RCP’s policies using
current audit tools and practices

 

•   Other services consistent with current practices

 

RCP employees may continue to use their current HSBC credit cards under existing
rules and limits. At or before the end of the Term, all cards must either be
transferred to accounts established by RCP with HSBC or cancelled.

  The earlier of (i) January 20, 2021 or (ii) the date on which RCP obtains
credit cards under its own platform with HSBC  

Monthly Fee:

 

$7,000

 

Plus pass-through of actual third-party costs incurred in providing the service
(including, for the avoidance of doubt, all charges incurred on the credit
cards)



--------------------------------------------------------------------------------

Section G7: Trade Compliance

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

G7.1    Trade Compliance Handover Services   

Provision of access to RGHI’s and its Affiliates’ trade compliance team who will
provide ongoing support, background information and handover support services
for the current trade compliance function, including:

 

•   Assistance in data handover of historical import and export transactions and
classification databases

 

•   Familiarization with trade compliance procedures, in particular:

 

•   Export controls

 

•   Transition supplier communication regarding Importer Security Filings

 

•   Reporting and filing services, but will not require Sellers to carry out
reporting or filing on behalf of the Transferred Entities

 

•   Understanding of current issues, including routine filings, prior
disclosures, protests, remediations and assistance declarations

 

•   Coordination of shipments with brokers (import and export)

 

•   Classifications

 

•   Preparation of customs documentation

 

•   Denied party screening

 

•   Monthly import and export reports

 

•   FTA support

   12 months from the Commencement Date   

$90

 

per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

Section G8: Legal and Other Regulatory Support Services

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

G8.1    General Services – Legal Support   

Provision of support and handover services with respect to all legal services
provided by RGHI and its Affiliates’, including:

 

•  Information, relevant documents and knowledge transfer related to the legal
matters and legal functions, including:

 

•  in-house legal services, including advisory, regulatory, reporting and filing
services

 

•  employment and labor relations

 

•  Review of contracts relating to Information Technology, real estate, general
procurement, and advertising and intellectual property matters

 

•  Ongoing information and assistance in connection with all other matters for
which employees of RGHI or its Affiliates were providing legal services prior to
the Commencement Date

 

•  Access to contract management database (Conga Novatus)

   24 months from the Commencement Date   

$190

per person / per hour for lawyers and $70

per person / per hour for paralegals

Plus pass-through of actual third-party costs incurred in providing the service
(i.e. external legal firm fees to compile data for RCP)

G8.2    General Services – Intellectual Property   

Provision of handover and support services related to RCP’s intellectual
property portfolio, including:

 

•  Facilitation of ongoing portfolio maintenance (i.e. renewal decisions and
required filings)

 

•  Management and oversight of patent and trademark prosecution activities (i.e.
office action responses)

 

•  Filing new registrations and applications consistent with past practices

 

•  Assistance, information and knowledge transfer related to the legal matters
and legal functions of RCP, including transferring to RCP, in such electronic or
hard copy format as reasonably requested by RCP, any and all documentation in
the possession of RGHI, its Affiliates or their outside legal counsel, relating
to the prosecution, enforcement, registration and application of any owned
intellectual property, including all information in any intellectual property
docket maintained by RGHI, its Affiliates or their outside legal counsel    

   The earlier of (i) 24 months from the Commencement Date or (ii) the cessation
of current Administrator of IP Operations/Paralegal’s employment   

$190

per person / per hour for lawyers and $70

per person / per hour for paralegals

 

Plus pass-through of actual third-party costs incurred in providing the service
(i.e. external legal firm fees to compile data for RCP)



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

G8.3    General Services – Corporate Secretarial    Provision of corporate
secretarial duties and government filing assistance.    To the earlier of (i) 24
months from the Commencement Date or (ii) the cessation of current Corporate
Governance Paralegal’s employment   

$190

per person / per hour for lawyers, $45 per hour for Corporate Governance
Paralegal

 

Plus pass-through of actual third-party costs incurred in providing the service
(i.e. external Co-Sec/legal firm fees)

G8.4    General Services – SEC Reporting and Compliance    RGHI Legal Counsel
will be available to provide assistance and support related to reporting and
filing requirements with the U.S. Securities and Exchange Commission and
corporate governance matters.    24 months from the Commencement Date   

$10,000 per month

Plus pass-through of actual third-party costs incurred in providing the service

G8.5    General Services – Regulatory    Provision of handover services and
support related to compliance with FDA regulations, food-contact product rules,
product compliance, and other regulatory and compliance schemes.        12
months from the Commencement Date    No fee



--------------------------------------------------------------------------------

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

G8.6    General Services – Real Estate   

Provision of support and handover services related to real estate administration
(consistent with past practices), including but not limited to:

 

•  Coordination of insurance, environmental, and legal functions to review
leases, prepare annual reports, etc.

 

•  Reconciliation of annual lease expenses

 

•  Assistance with resolution of facility issues (i.e. repairs, etc.)

 

•  Review and monitoring of tenant improvement allowances

 

•  Assistance with establishing new facilities or closing existing facilities

 

•  Support for year-end reporting

   12 months from the Commencement Date       

$1,630 per month

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

EXHIBIT B

Reverse Transition Services

Section GR1: IT

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

GR1.1    IT – Crossover Services    Provision of desktop support and core
applications services for scenarios where people transferred are required to
temporarily assist in RGHI to augment non-transferred peoples’ expertise or
capacity, notwithstanding both parties’ intentions to have these areas of
support self-sufficient inside RGHI by commencement date.    12 months from the
Commencement Date    No fee



--------------------------------------------------------------------------------

Section GR2: HR

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

GR2.1    General HR – Ancillary Services   

RCP will be available to provide transition of support and agreements and
provide support for meetings to share information and answer any question with
current vendors regarding current practices, including but not limited to
support for separation of 401(K), H&W, and pension plans.

 

The parties shall cooperate in good faith regarding preparation of 5500s and ACA
reporting for plan year 2019, with responsibility for filings as follows:

 

•  401(K) 5500s

 

•  RGHI shall file for existing Employee Savings Plan (non-bargaining) and
Employee Savings Plan for Pactiv Bargaining

 

•  RCP shall file for Employee Savings Plan for Reynolds Bargaining and any new
Company savings plans established as of the Commencement Date

 

•  Pension and H&W 5500s

 

•  RGHI shall file for Reynolds Services Inc. Group Benefit Plan, Pactiv
Retirement Plan, Reynolds Services Inc. Group Benefit Plan for Bargaining Unit
Employees, Pactiv Retiree Health & Welfare Plan, Reynolds Group Pension Plan,
Evergreen Packaging Pension Plan

 

•  RCP shall file for new Company plans established as of the Commencement Date

 

•  ACA Reporting

 

•  RCP shall coordinate filing for 2019 plan year

 

   12 months from the Commencement Date    No fee GR2.2    General HR – ACA and
HSA Training    Provision of handover and support services related to ACA
reporting and HSA funding and reporting.    12 months from the Commencement Date
  

No fee

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

Section GR3: Regulatory

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

G3.1    General Services – Regulatory    Provision of handover services and
support related to compliance with FDA regulations, food-contact product rules,
product compliance, and other regulatory and compliance schemes.    12 months
from the Commencement Date    No fee



--------------------------------------------------------------------------------

Section GR4: Procurement

 

    

Service Name

  

Description of Service

  

Term

  

Fee (USD)

GR4.1    Procurement Handover Services   

Provision of handover services to assist RGHI in establishing relationships with
vendors for the following services:

 

•  Fleet program

 

•  Office supplies

 

•  T&E (including rental car, airline, World Travel, and Concur)

 

Provision of purchasing support and handover services for poly bags.

   12 months from the Commencement Date   

$100

per person / per hour

 

Plus pass-through of actual third-party costs incurred in providing the service



--------------------------------------------------------------------------------

EXHIBIT C

Service Coordinators

To be designated in writing from time to time by each party.